UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period :	November 1, 2014 — October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 25 Federal tax information 94 About the Trustees 95 Officers 97 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a more broadly invested fund. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s classAshares. 4 Global Income Trust Interview with your fund’s portfolio manager Bill, could you summarize some of the key developments influencing global bond markets during the 12months ended October31, 2015? Interest rates were volatile during the reporting period, but ended lower than where they started, driven by periods of investor risk aversion that led to strong demand for longer-maturity U.S. Treasuries and other government securities. The yield on the benchmark 10-year U.S. Treasury began the period at 2.36%, moved lower through January, trended higher until late June, then generally declined over the remainder of the period. At period-end, the 10-year yield was 2.15%. Developed-market foreign government bonds were also seen as haven assets at various points during the period, and this was reflected in their yields. For example, the yield on 10-year German bunds went from 0.77% at the beginning of the period to a low of 0.08% in mid-April, before rising back to 0.52% by period-end. Uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial markets in June, and bonds suffered across the board. The negative effects caused by this lack of clarity lingered until August when eurozone finance ministers approved an €86 billion [$96 billion] bailout package for Greece. We saw a broad retreat from riskier assets during August and September, resulting This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Global Income Trust 5 from concerns about the pace of growth in China and elsewhere overseas. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a selloff in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. Worries about global spillover effects from weakness in China receded in October as the Chinese government announced additional stimulus measures. The U.S. dollar strengthened during the first half of the period before pulling back in April and May. The dollar declined partly due to a lackluster 0.6% growth rate for U.S. gross domestic product [GDP] in 2015’s first quarter. The weak GDP reading gave investors pause regarding the Fed’s interest-rate policy, leading to speculation that an increase in the federal funds rate could be pushed further Allocations are shown as a percentage of the fund’s net assets as of 10/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Global Income Trust into the future, creating a possible headwind to dollar strength. By late in the period, however, solid readings on U.S. employment levels fueled a growing consensus that the Fed may implement a rate increase in the near future, propelling the greenback higher in October. The fund posted a negative absolute return at net asset value, but outpaced its benchmark and the average return of its Lipper peer group. What factors aided relative performance? Relative to the benchmark, our active currency strategy was a major contributor, led by our long U.S.-dollar exposure, as the dollar outpaced all other major currencies during Credit qualities are shown as a percentage of the fund’s net assets as of 10/31/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Global Income Trust 7 the reporting period. Underweight exposure to the euro also helped since this currency weakened amid anemic eurozone growth and expectations of even easier monetary policy in the region. An underweight in the highly commodity-sensitive Canadian dollar was another contributor, as weak commodities prices weighed on this currency. Holdings of emerging-market debt, principally in Argentina and Russia, provided a further boost to relative performance. Stabilizing oil prices bolstered the returns of our investments in both of these markets. Argentina’s sovereign bonds also rallied on indications that the country may be close to reaching a settlement with its holdout creditors. Meanwhile, Russian debt benefited from a February cease-fire in Ukraine, along with the fact that economic sanctions against the country did not become more burdensome. Elsewhere, various tactical trades that were designed to benefit from the difference between current mortgage rates and This chart shows how the fund’s top currency holdings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Holdings and allocations may vary over time. 8 Global Income Trust Treasury yields also modestly aided the fund’s relative return. These trades benefited as the yield spreads of current-coupon government-agency mortgage-backed securities rose. Yield spreads are the yield advantage offered by other bonds over comparable-maturity U.S. Treasuries. Bond prices fall as yields rise. Which strategies didn’t work as well during the reporting period? The fund’s interest-rate and yield-curve positioning in the United States was the primary detractor versus the benchmark. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. Unfortunately, because rates declined across the intermediate- and longer-maturity portions of the yield curve, this positioning worked against the fund’s relative performance. Our holdings of investment-grade corporate bonds also modestly hampered the fund’s relative results. Despite the fact that intermediate- and longer-maturity rates declined, corporate yield spreads rose, making for a challenging investment environment. Spreads rose for a variety of reasons, including fears of slowing global economic growth, and depressed commodity prices. Additionally, U.S.-dollar strength dampened the profits of U.S. multinational companies because it made their products more expensive overseas. From a technical perspective, record-high levels of new investment-grade corporate bond supply combined with outflows from bond funds disrupted the market’s supply-and-demand backdrop. Corporations issued bonds at current low interest rates to finance mergers, acquisitions, and stock buybacks. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Global Income Trust 9 How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve and to hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to gain exposure to interest rates in various countries. Additionally, we utilized total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure as well as its inflation risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months, and how are you positioning the fund? In our view, the U.S. economy is returning to a more normal expansion following years of positive but tepid growth. The nation’s GDP grew at a 3.9% seasonally adjusted annual rate in the second quarter and 2.1% in the third quarter, which was considerably stronger than the pace of growth in the first quarter. Shortly after the reporting period ended, the Bureau of Labor Statistics reported that 271,000 new nonfarm jobs were created in October, a level that was significantly greater than expected. Moreover, wage growth showed signs of picking up. Given the current economic backdrop, we think short-term interest rates are too low. Consequently, we believe the Fed is likely to begin raising the federal funds rate in the near future. In light of our expectations for stronger growth and higher U.S. interest rates, we plan to keep the portfolio’s duration below that of the benchmark in an effort to reduce interest-rate risk. Following the recent volatility in riskier assets, appetite for risk returned to the markets in October, as investors sought to capitalize on newly attractive entry points in various sectors, particularly high-yield bonds. Against this backdrop, we plan to maintain our diversified mortgage, corporate, and sovereign credit exposure primarily through allocations to mezzanine commercial mortgage-backed securities, investment-grade and high-yield corporate credit, and peripheral European sovereign bonds, respectively. We continued to find prepayment risk attractive, given the prospect of higher interest rates, and continued to seek attractive opportunities in government-agency interest-only collateralized mortgage obligations. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, and Michael V. Salm. 10 Global Income Trust IN THE NEWS A robust employment picture bolstered the prospects for the U.S. Federal Reserve to raise interest rates. In a November release, the Labor Department estimated that, in October, 271,000 nonfarm jobs were added to the U.S. economy and that the unemployment rate hit a 7 1
